FILED
                             UNITED STATES DISTRICT COURT                                   FEB ~ 8 2011
                             FOR THE DISTRICT OF COLUMBIA                          Cler~,u.s. District & Bankruptcy
                                                                                  Courts for the District of Columbia

ROLLY O. KINNELL,

               Plaintiff,

       v.                                              Civil Action No.
                                                                                 11 O~~4
UNITED STATES DISTRICT COURT
JUDGES, et al.,

               Defendants.

                                  MEMORANDUM OPINION

       This matter is before the Court on plaintiff s application to proceed in forma pauperis and

pro se complaint. The Court will grant the application, and will dismiss this action with

prejudice.

       It appears that the claims set forth in the instant complaint already have been raised and

decided in prior lawsuits. See Kinnell v. Us. District Court Judges, No. 5:10-cv-3149, 2010 WL

3927620 (D. Kan. Oct. 4, 2010). A plaintiff is expected to "present in one suit all the claims for

relief that he may have arising out ofthe same transaction or occurrence," Us. Indus., Inc. v.

Blake Canst. Co., Inc., 765 F.2d 195, 205 (D.C. Cir. 1985) (citation omitted), and under the

doctrine of res judicata, a prior judgment on the merits of a plaintiff s claim bars the relitigation

of the claim and any other claims that could have been submitted to the Court, Allen v. McCurry,

449 U.S. 90, 94 (1980) (res judicata bars not only those issues that were previously litigated, but

also those that could have been but were not raised); IA.M Nat 'I Pension Fund v. Indus. Gear

Mfg. Co., 723 F.2d 944,949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which

might have been litigated previously"). Accordingly, because plaintiffs claims are barred by res


                                                  1
judicata, the Court will dismiss this action.

        An Order consistent with this Memora




Date:
                        I / ( j;I               U ted States District Judge




                                                  2